So en WD A BR WW NP KK

Oo NY NY NY DN PPB DD DN wR Rey a ei ea pe
Oo SN DN ON FR W DBO FF DBD O CO NIT DB HA BW NH KF |]

L

 

 

 

 

 

 

 

 

__ if FILED LODGED
MICHAEL B AILEY ____ RECEIVED COPY
United States Attorney
District of Arizona S AUG 4 3 2019
Assistant US. cittomey | |
nited States Courthouse CLERK US DISTRICT COURT
405 W. Congress Street, Suite 4800 By OSTRIGT OF ARIZONA _DEPUTY

 

Tucson, Arizona 85701
Telephone: 520-620-7300 |
Email: ann.demarais@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR / q-D/ 17-TVe-TGE-M. Sh
Mag. No. 19-07488M (MSD)
Plaintiff,

vs. PLEA AGREEMENT

Anthony Oliver Pierre,
(Fast Track U.S.S.G. § 5K3.1)

Defendant.

 

 

The United States of America and the defendant agree to the following disposition

of this matter:
PLEA

The defendant agrees to plead guilty to the Information charging the defendant with
a violation of 8 U.S.C. §§ 1324(a)(1)(A)Gi) and 1324(a)(1)(B)(i), Transportation of Illegal
Aliens for Profit, a felony.

ELEMENTS OF THE OFFENSE AND SENTENCING FACTOR

1. The defendant knew or was in reckless disregard of the fact that a certain alien
had come to, entered, or remained in the United States in violation of law.

2. The defendant knowingly transported or moved such alien within the United —
States by means of transportation or otherwise in order to help such alien remain in the
United States illegally.

3. The defendant committed the offense for the purpose of commercial advantage

or private financial gain.

 
0 ON DA HA BR WwW bw &

NO NO NY NY NY KN DY NY NO RR we ee ei ee ee
oI NH A FB W NY KS OD OBO BH AT HD HA SP WD VP KH CO

 

STIPULATIONS, TERMS AND AGREEMENTS
Maximum Penalties

A violation of 8 U.S.C. §§ 1324(a)(1)(A)Gi) and 1324(a)(1)(B)() is punishable by
a maximum fine of $250,000.00, or a maximum term of imprisonment of ten (10) years, or
both, plus a term of supervised release of three years and a special assessment of $100; the
special assessment is due and payable at the time the defendant enters the plea of guilty,
and must be paid by the time of sentencing unless the defendant is indigent. If the
defendant is indigent, the special assessment will be collected according to Title 18, United
States Code, Chapters 227 and 229.

The defendant will pay upon conviction an additional $5,000 special assessment
pursuant to 18 U.S.C. § 3014(a), unless the Court determines that the defendant is indigent.

Agreements Regarding Sentence

1. Guideline Calculations: Although the parties understand that the Guidelines

 

are only advisory and just one of the factors the Court will consider under 18 U.S.C. §
3553(a) in imposing a sentence, pursuant to Fed. R. Crim. P. 11(c)(1)(C), the parties
stipulate and agree that the below guideline calculations are appropriate for the charge for

which the defendant is pleading guilty:

Base Offense Level: 2L1.1(a)(3 12
Substantial Risk of Bodily Harm: 2L1.1(b)(6 18
Acceptance of Responsibility: 3E1.1(a)&(b) -3
Early Disposition/Government Savings: 5K3.1/5K2.0 -2
Total Adjusted Offense Level: 13

2. Sentencing Range: Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the government
and the defendant stipulate and agree that the following are the applicable guideline ranges
for the offense, based on the defendant’s criminal history category (CHC):

CHC I: a sentencing range of 12-18 months’ imprisonment.
CHC II: a sentencing range of 15-21 months’ imprisonment.
CHC III: a sentencing range of 18-24 months’ imprisonment.
CHC IV: a sentencing range of 24-30 months’ imprisonment.
CHC V: a sentencing range of 30-37 months’ imprisonment.
CHC VI: a sentencing range of 33-41 months’ imprisonment

-2-

 
o Oo NY DW FF WO NHN

Oo NO NO WN HN NY HN NH HN HK RB RB Re RS Re Re RS Se
Co — ON Nn & Go bo me Oo \oO Co ~ N mn a= we NO — SO

 

3. The defendant may withdraw from the plea agreement if he/she receives a
sentence that exceeds the stipulated ranges listed above.

4. If the defendant moves for any adjustments in Chapters Two, Three or Four of
the Sentencing Guidelines or any “departures” from the Sentencing Guidelines, the
government may withdraw from this agreement. If the defendant argues for a variance
under 18 U.S.C. § 3553(a) in support of a sentence request below the stipulated range in
this agreement, the government may oppose the requested variance. The government,
however, will not withdraw from the agreement if the defendant argues for, and the Court
grants, a variance below the stipulated range in this agreement.

5. The parties agree that the defendant was an average participant in the offense for
the purpose of role analysis under U.S.S.G. §§ 3B1.1 and 3B1.2.

6. If the Court, after reviewing this plea agreement, concludes any provision is
inappropriate under Fed. R. Crim. P. 11(c)(5), it may reject the plea agreement, giving the
defendant, in accordance with Fed. R. Crim. P. 11(d)(2)(A), an opportunity to withdraw
the defendant's guilty plea.

7. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if defendant is not a citizen of the United States.
Under federal law, a broad range of crimes are removable offenses, including the offense(s)
to which defendant is pleading guilty. Removal and other immigration consequences may
be the subject of a separate judicial or administrative proceeding, and the defendant has
discussed the direct and collateral implications this plea agreement may have with his or
her defense attorney. Defendant nevertheless affirms that he/she wants to plead guilty
regardless of any immigration consequences that this plea may entail, even if the
consequence is defendant’s automatic removal from the United States.

Forfeiture

Nothing in this plea agreement shall be construed to protect the defendant from civil

forfeiture proceedings or prohibit the United States from proceeding with and/or initiating

an action for civil forfeiture. Further, this agreement does not preclude the United States

.3-

 
So mH N HD OH BP W N

NY NY NY NY NY NY NY NY NO HK Be Ba HB Se ee Se eS
So nN HDB A FP W NYO KF OD OO fF DT HD NT FP WW NH KF CO

 

from instituting any civil proceedings as may be appropriate now or in the future.
Plea Addendum

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contained all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal. Accordingly, additional agreements, if any, may
not be in the public record.

Waiver of Defenses and Appeal Rights

Provided the defendant receives a sentence not to exceed 41 months’ imprisonment,
the defendant waives any and all motions, defenses, probable cause determinations, and
objections that the defendant could assert to the information or indictment, or to the petition
to revoke, or to the Court's entry of judgment against the defendant and imposition of
sentence upon the defendant providing the sentence is consistent with this agreement. The
sentence is in accordance with this agreement if the sentence imposed is within the
stipulated range or below the stipulated range if the Court grants a variance. The defendant
further waives: (1) any right to appeal the Court's entry of judgment against defendant; (2)
any right to appeal the imposition of sentence upon defendant under 18 U.S.C. § 3742
(sentence appeals); (3) any right to appeal the district court’s refusal to grant a requested
variance; (4) any right to collaterally attack defendant's conviction and sentence under 28
U.S.C. § 2255, or any other collateral attack; and (5) any right to file a motion for
modification of sentence, including under 18 U.S.C. § 3582(c). The defendant
acknowledges that this waiver shall result in the dismissal of any appeal or collateral attack
the defendant might file challenging his/her conviction or sentence in this case. If the
defendant files a notice of appeal or a habeas petition, notwithstanding this agreement,
defendant agrees that this case shall, upon motion of the government, be remanded to the
district court to determine whether defendant is in breach of this agreement and, if so, to
permit the government to withdraw from the plea agreement. This waiver shall not be

construed to bar an otherwise-preserved claim of ineffective assistance of counsel or of

_4.

 
Oo ON HD nH SP W NH KF

NO NO NO NYO NY NHN HN YN HN Ba He Be ee ee Se Se Se ee
oOo NN OA FP W NO KF DOD OO DO IT DB WT BP WO WH KF OC

 

“prosecutorial misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-
01 (2015)).
Reinstitution of Prosecution

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for perjury, false declaration or false statement, or any other offense
committed by the defendant after the date of this agreement. In addition, if the defendant
commits any criminal offense between the date of this agreement and the date of
sentencing, the government will have the right to withdraw from this agreement. Any
information, statements, documents and evidence which the defendant provides to the
United States pursuant to this agreement may be used against the defendant in all such
proceedings.

If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that have been dismissed because
of this plea agreement will be automatically reinstated. In such event, the defendant waives
any objections, motions, or defenses based upon the Speedy Trial Act or the Sixth
Amendment to the Constitution as to the delay occasioned by the later proceedings.
Defendant agrees that the stipulated sentencing ranges set forth under "Agreements
Regarding Sentence" will not be offered if prosecution is re-instituted.

Disclosure of Information to U.S. Probation Office

The defendant understands the government's obligation to provide all information
in its file regarding defendant to the United States Probation Office. The defendant fully
understands and agrees to cooperate fully with the United States Probation Office in
providing all information requested by the probation officer.

Effect on Other Proceedings

 

I further understand that if I violate any of the conditions of my supervised release,

my supervised release may be revoked. Upon such revocation, notwithstanding any other

 
oC Oo ADHD A FSP WD NHN

Oo NY NO WN WH KH KH KR ROR Rye ee ey Ry Re ee Oe ee
ao sa HN AN FP WD NY KF OD OHO FANT Dn BP WW YN KS CO

 

provision of this agreement, I may be required to serve a term of imprisonment or my
sentence may otherwise be altered.
WAIVER OF DEFENDANT'S RIGHTS

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
compel the attendance of witnesses; to present evidence in my defense; to remain silent
and refuse to be a witnesses against myself by asserting my privilege against self-
incrimination; all with the assistance of counsel, to be presumed innocent until proven
guilty beyond a reasonable doubt, and to appeal. This waiver shall not be construed to bar
an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct.”

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charge to which Tam entering
my guilty plea. J have further been advised by my attorney of the nature and range of the
possible sentence.

My guilty plea is not the result of force, threats, assurance or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part, rather than at the direction of or because of the recommendation
of any other person, and J agree to be bound according to its provisions.

I agree that this written plea agreement contains all the terms and conditions of my plea
and that promises made by anyone (including my attorney) that are not contained within
this written plea agreement are without force and effect and are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

I am not now on or under the influence of any drug, medication, liquor, or other

 
Oo Oo NY HD A SB WW YN KF

NO po NY NO HO HN NY HN HN a ee Be Be ee Se eS ee
oN WN AN PW NYO KF DT OO CGC TD DN SF W NY HY OC

 

intoxicant or depressant, which would impair my ability to fully understand the terms and
conditions of this plea agreement.
FACTUAL BASIS AND SENTENCING FACTOR
I agree that the following facts accurately describe my conduct in connection with
the offense to which I am pleading guilty and that if this matter were to proceed to trial the

government could prove these facts beyond a reasonable doubt:

Factual Basis

On or about July 21, 2019, at or near Benson, in the District of Arizona, I,
Anthony Oliver Pierre, was driving a white Nissan Maxima. A Border Patrol
agent approached me in a Safeway parking lot. After speaking with him, I
ran toward my vehicle and took off at a high rate of speed. I was pursued by
the Border Patrol agent but I failed to yield. I got out of the car and tried to
open the trunk on two occasions. I ran over a curb and eventually got a flat
tire. I had two people in the trunk of my vehicle, Eduardo Vallejo-Cruz and
a juvenile. I knew that both the people I was transporting were illegally
present in the United States. I intentionally and recklessly created a
substantial risk of death or serious bodily injury to the people in the trunk by:
driving with them in the trunk; driving in excess of the speed limit and
recklessly; fleeing from Border Patrol; and driving under the influence of
drugs. I intended to violate U.S. immigration law by assisting them in
remaining in the United States illegally. | was to be paid for transporting
em.

I have read this agreement or it has been read to me in Spanish, and I have carefully

reviewed every part of it with my attorney. I understand it, and I voluntarily agree to it.

Date: & Bf 7 KE Wf

thony Oliver Pierre
Defendant

DEFENSE ATTORNEY'S APPROVAL

 

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Rule 11, Fed. R. Crim. P., the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences

of the guilty plea, including the defendant's waiver of the right to appeal. No assurances,

 
Oo fe ND HD WH FF WW NY

Oo NO NY NH NY NY NY NY NO HB Be Be See ee ee ee ee
oOo nN HN ON BP WHO NYO KF CO OO TF HDD A BP W NH SYS S&S

 

promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I] concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as in the best interests of my client. I agree to make a bona fide effort to ensure
the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R. Crim.
P.

I translated or caused to be translated this agreement from English into Spanish to

the defendant onthe day of >

Date: ( l / 6 C _?

Le :
Louisa. Sivack Esq.
Attorney for efendant

 

 

GOVERNMENT'S APPROVAL

I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

Date: g (3| 4 Wl
ANN L. DEMARAIS
Assistant U.S. Attorney

 
